Citation Nr: 1621304	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to service connection for a heart disorder, claimed as mitral valve prolapse.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from November 1984 to November 1987, with additional periods of service in the Army Reserves. 

These matters are on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was remanded by the Board in May 2014 for further development.

In January 2015, the RO granted service connection for dry eye syndrome with allergic conjunctivitis (claimed as allergies), effective July 21, 2005.  Accordingly, this issue is no longer before the Board.

In January 2015 and February 2015, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.
The Veteran contends that he has back and neck disabilities and a heart disorder that are related to his Reserves service.  

Specifically, he contends that he has back and neck disabilities related to an in-service motor vehicle accident on August 7, 1993 or a second motor vehicle accident in April 2004.  He also contends that his current heart disorder was diagnosed during service in August 1999.

In this regard, in May 2014, the Board remanded this case to the AOJ, in part, for the AOJ to verify the Veteran's training (INACDUTRA) status on August 7, 1993, and in August 1999.  

Pursuant to that request, in July 2014 the AOJ received documentation from the Defense Finance and Accounting Service (DFAS) addressing the Veteran's pay status from September 1998 to August 1999.  

However, as noted by the representative in an April 2016 Post-Remand Brief, the AOJ did not make a formal finding of the Veteran's duty status in August 1993 and August 1999.

Accordingly, prior to the adjudication of the Veteran's claims, the Veteran's ACDUTRA/INACDUTRA status in August 1993 and August 1999, must be verified.

The Board also notes that although the Veteran was afforded VA Disability Benefits Questionnaire back and neck conditions examinations in December 2014, the examinations and opinions obtained are based on a review of an incomplete record.  In this regard, as noted by the Veteran's representative, the examining physician acknowledged that while she knew that he served in the Reserves from 1987 to 2006, she was not aware of all dates of service.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As such, the Board must remand for an addendum to determine the nature and etiology of any current back and neck disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Review the Veteran's personnel records, specifically the DFAS records, regarding the periods of Reserves service in August 1993 and August 1999 and make a formal finding as to whether there was any ACDUTRA or INACDUTRA service during those periods.  The specific dates-not retirement points-for all of the Veteran's periods of ACDUTRA and INACDUTRA must be identified.

Inform the Veteran of any finding.  If the AOJ is unable to determine whether the Veteran had periods of ACDUTRA or INACDUTRA in August 1993 and August 1999, document this in the claims file. 

2.  Thereafter, provide the claims file to the VA physician who provided the December 2014 VA examinations (if possible, but not required).  If this examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand and Reserve status in August 1993, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion on the following:

Whether it is at least as likely as not (50 percent probability or more) that any currently-diagnosed back and neck disabilities had their onset in or are etiologically-related to a motor vehicle accident in August 1993 (April 7, 1993) or April 2004 (April 17, 2004).

The report of examination should include the complete rationale for all opinion(s) expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


